Exhibit 99.1 LEASING FUND TWELVE, LLC PORTFOLIO OVERVIEW THIRD QUARTER LETTER FROM THE CEOsAs of December 3, 2009 Dear investor in ICON Leasing Fund Twelve, LLC: We write to briefly summarize our activity for the third quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q and our other quarterly, annual and current reports are available in the Investor Relations section of our website, www.iconcapital.com. As of September 30, 2009, Fund Twelve was in its operating period.As of September 30th,we had invested $276,719,0161 of capital, or 90.22% of capital available for investment, in approximately $501,882,7142 worth of business-essential equipment and corporate infrastructure.Further, our distribution coverage ratio3 for the quarter was 150.12%. As of September 30th, Fund Twelve held $32,328,409 of capital available for future investments and maintained a leverage ratio of 0.624.Fund Twelve collected 98.52%5 of all scheduled rent and loan receivables due for the quarter, with our uncollected rent related to our leases with Equipment Acquisition Resources, Inc., which you can read about in further detail in the portfolio overview section that follows this letter. We continue to be able to take advantage of the dislocation in the credit markets by making some very favorable investments in business-essential equipment and corporate infrastructure.During the third quarter, we made an additional senior term loan secured by analog seismic system equipment to an affiliate of ION Geophysical Corporation, as well as purchased and leased additional natural gas compressors to an affiliate of Atlas Pipeline Partners.The total equity we invested in the third quarter of 2009 was $8,229,8856. We believe our portfolio is performing well and that there will be many excellent opportunities for us to deploy our remaining equity in well structured deals secured by business-essential equipment and corporate infrastructure, as traditional lenders are still fairly reluctant to lend in the current economic climate. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer 1 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP. 2 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP. 3 The ratio of inflows from investments divided by paid distributions. 4 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP.Leverage ratio is defined as total liabilities divided by total equity. 5 Collections as of November 13, 2009. 6 Pursuant to Fund Twelve’s financials, prepared in accordance with US GAAP. ICON LEASING FUND TWELVE, LLC - Portfolio Overview Third Quarter 2009 - We are pleased to present ICON Leasing Fund Twelve, LLC’s (the “Fund”) Portfolio Overview for the third quarter of 2009.References to “we,” “us” and “our” are references to the Fund, references to the “Manager” are references to the manager of the Fund, ICON Capital Corp. The Fund We raised $347,686,947 commencing with our initial offering on May 7, 2007 through the closing of our offering on April 30, 2009. Our operating period commenced on May 1, 2009, during which time we will seek to finance equipment subject to lease or to structure financings secured primarily by equipment.Cash generated from these investments is used to make distributions to our members.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to members. Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our Manager’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the leases and loans we own will mature or be sold in the ordinary course of business. Recent Significant Transactions · On October 28, 2009, we, through our wholly-owned entity, ICON Eclipse Pte. Ltd. (“ICON Eclipse”), purchased a pipelay barge, the Leighton Eclipse, from Leighton Contractors (Singapore) Pte. Ltd. (“Leighton”) for $75,000,000.The Leighton Eclipse was bareboat chartered back to Leighton for a period of eight years.The purchase price for the Leighton Eclipse consisted of $3,500,000 in cash and $71,500,000 in a non-recourse loan, which included $45,000,000 of senior debt pursuant to a $79,800,000 senior facility agreement with Standard Chartered Bank, Singapore Branch (the “Facility Agreement”) and $26,500,000 of subordinated seller’s credit.All of Leighton’s obligations are guaranteed by its ultimate parent company, Leighton Holdings Limited (“Leighton Holdings”), a publicly traded company on the Australian Stock Exchange. · On October 30, 2009, ICON Ionian, LLC (“ICON Ionian”), a limited liability company wholly-owned by us, purchased a product tanker vessel, the Ocean Princess, from Lily Shipping Ltd. (“Lily Shipping”), a wholly-owned subsidiary of the Ionian Group (“Ionian”), for the purchase price of $10,750,000.Simultaneously with the purchase, the Ocean Princess was bareboat chartered back to Lily Shipping for sixty months.The purchase price consisted of (i) a non-recourse loan in the amount of $5,500,000, (ii) $950,000 in cash and (iii) a subordinated, interest-free $4,300,000 payable to Lily Shipping, which is due upon the sale of the Ocean Princess in accordance with the terms of the bareboat charter.If an event of default occurs, ICON Ionian’s obligation to repay the payable is terminated.The obligations of Lily Shipping are guaranteed by Delta Petroleum Ltd., a wholly-owned subsidiary of Ionian. We paid an acquisition fee to our Manager of approximately $323,000 in connection with this transaction. Portfolio Overview Our portfolio consists of investments that we have made directly, as well as those that we have made with our affiliates.As of September 30, 2009, our portfolio consisted primarily of the following investments. · We, through our wholly-owned subsidiary, ICON Global Crossing IV, LLC, own telecommunications equipment that is subject to various leases with Global Crossing Telecommunications, Inc.We paid purchase prices in the amounts of approximately $21,294,000, $5,939,000 and $3,859,000 for the equipment and their respective leases are set to expire on November 30, 2011, March 31, 2011 and March 31, 2012. · We, through ICON Atlas, LLC (“ICON Atlas”), a joint venture owned 55% by us and 45% by ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (“Fund Fourteen”), an affiliate of our Manager, purchased four Ariel natural gas driven gas compressors and four Ariel electric driven gas compressors from AG Equipment Co. for the aggregate purchase price of approximately $11,298,000.Simultaneously with the purchases, ICON Atlas entered into a forty-eight month lease with Atlas Pipeline Mid-Continent, LLC (“Atlas”) that expires on August 31, 2013.The obligations of Atlas are guaranteed by its parent company, Atlas Pipeline Partners, L.P. 1 · We own a saturation diving system that we acquired from Swiber Engineering Ltd. (“Swiber”) through our wholly-owned subsidiary, ICON Diving Marshall Islands, LLC, for $10,000,000, comprised of $8,000,000 in cash and a $2,000,000 subordinated seller’s credit.Simultaneously with the purchase, we entered into a lease with our wholly-owned subsidiary, ICON Diving Netherlands B.V. (“ICON Diving”).ICON DNBV then entered into a sixty month lease with Swiber Offshore Construction Pte. Ltd. (“Swiber Construction”) that is scheduled to expire on June 30, 2014.All of the obligations of Swiber Construction are guaranteed by its parent company, Swiber Holdings Limited (“Holdings”). · A 300-man accommodation and work barge, the Swiber Victorious (the “Barge”), equipped with a 300-ton pedestal mounted offshore crane that is subject to a ninety-six month bareboat charter with Swiber Offshore Marine Pte. Ltd. (“Swiber Marine”).The Barge was purchased by Victorious, LLC (“Victorious”), a Marshall Islands limited liability company that is controlled by us through our wholly-owned subsidiary, ICON Victorious, LLC (“ICON Victorious”), from Swiber for $42,500,000.The purchase price was comprised of (i) a $19,125,000 equity investment from ICON Victorious, (ii) an $18,375,000 contribution-in-kindby Swiber and (iii) a subordinated, non-recourse and unsecured $5,000,000 payable. The payable bears interest at 3.5% per year, accrues interest quarterly and is only required to be repaid after we achieve our minimum targeted return.At the end of the charter, Swiber Marine has the option to purchase the Barge for $21,000,000 plus 50% of the difference between the then fair market value less $21,000,000. ICON Victorious is the sole manager of Victorious and holds a senior, controlling equity interest and all management rights with respect to Victorious.Swiber holds a subordinate, non-controlling equity interest in Victorious and the obligations of the various Swiber entities that are parties to the transaction are guaranteed by Holdings.In addition, Victorious granted a first priority mortgage in the Barge as security for Swiber Construction’s obligations under its lease with ICON Diving.The obligations of Swiber Construction, Swiber, and Holdings are subordinate only to ICON Victorious’ rights in the Barge. · ICON ION, LLC (“ICON ION”), a joint venture owned 55% by us and 45% by Fund Fourteen, was formed for the purpose of making secured term loansto ARAM Rentals Corporation (“ARC”) and ARAM Seismic Rentals, Inc. (“ASR,” together with ARC, collectively referred to as the “ARAM Borrowers”) in the aggregate amount of $20,000,000. The ARAM Borrowers are wholly-owned subsidiaries of ION Geophysical Corporation (“ION”). The loans are secured by (i) a first priority security interest in all of the ARAM analog seismic system equipment owned by the ARAM Borrowers and (ii) a pledge of all equity interests in the ARAM Borrowers. In addition, ION guaranteed all of the obligations of the ARAM Borrowers under the loans.The loans are payable monthly for a period of five years, beginning on
